DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 2-13, 15-18, and 20-27 are allowed.  Claims 2, 15, and 21 were previously indicated as allowed in the Office Action mailed 26 August 2021.  As noted in the prior Office Action, exemplary Claim 2 (and analogously Claims 15 and 21) further limited the parent claim’s finite state machine lattice to be configured to analyze the data received by the state machine engine to facilitate detecting spam, malware, or both in the data stream.  Prior art is not known to disclose or otherwise render obvious the detecting of spam/malware in conjunction with the other limitations of the claims.  Claims 3-13, 16-18, 20, and 22-27 are now allowed at least due to their dependency on the allowed parent claims.
The examiner would like to emphasize that while one or more reasons are offered above as to why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137